DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-10, 15-20 are original.
Claims 11-13 are withdrawn.
Claim 14 is amended.

Election/Restrictions

Applicant’s election without traverse of Group I (claims 1-10, 14-20) in the reply filed on 12/9/2021 is acknowledged.

Claims 11-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/9/2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10, 14-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, the last line of the claim is directed to a siloxane powder having “a plurality of particles” however there is antecedent basis for “a plurality of particles” earlier in the claim language (see lines 3-4) for recitation of “a plurality of particles” and “the plurality of particles”.   
Recitation of a plurality of particles in the last line of the claimed subject matter renders the claims unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b) because it is unclear, vague and indefinite as to whether the siloxane powder second fraction are required to have a mean diameter of 30-90 microns as the PEKK powder recited earlier in the claim as associated with the first fraction with a plurality of particles.  Therefore, the metes and bounds of the claimed subject matter are indefinite.
	For the purposes of compact prosecution, Examiner has interpreted that the claimed subject matter does not require that the siloxane particles to have a certain mean diameter of the plurality of particles as being from 30-90 microns when present. 
	
	Regarding claim 14, the recitation of “a plurality of particles” with regards to the siloxane powder in line 5 after recitation of a plurality of particles with regards the PEKK powder renders the claimed subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b) 
Furthermore, it is unclear, vague and indefinite if only the PEKK has a mean diameter in the claimed range or if the siloxane powder also has the same or a different diameter as the mean diameter of the PEKK.	
	For the purposes of compact prosecution, Examiner has interpreted that the PEKK particles and the siloxane particles need to have a mean diameter between 30-90 microns.

Regarding claim 15, the term “dry conditions” is considered to be a relative term or a term of degree.  The term “dry conditions” in claim 15 is a relative term which renders the claim indefinite. 
The term “dry conditions” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
It is unclear from the claimed subject matter how dry the conditions must be in order to be considered sufficiently dry and read on the claimed subject matter or not.  There is always a certain amount of water/moisture/humidity present in the atmosphere and therefore it is unclear what the scope of “dry conditions”.  
Furthermore, the specification does not give a special definition as to what is considered dry conditions or not.  
For the purposes of compact prosecution, any degree of ambient relative/absolute humidity will be construed such as to read on the term “dry conditions”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5, 19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Examiner notes that the broadest reasonably interpretation of a powder with a second fraction of particles in claims 1 and 14 being NOT zero % of the composition is apparently intended by Applicant through making claims 5 and 19 depend from claims 1 and 14 respectively.  
This is interpreted as being merely broad and not indefinite, but does create some problems under 35 U.S.C. 112(d).  
Where the broadest reasonable interpretations of claims 1, 14 are that there necessarily been particles non-contingently placed in claims 1 and 14, then making them contingent in the dependent claims would necessarily trigger issues/rejections under 35 U.S.C. 112(d) since the claims cannot narrow the claims from which they depend.
Examiner considers that Applicant’s response/Remarks should be intended to address the rejections under 35 U.S.C. 112(b) presented above and rejections under 35 U.S.C. 112(d) 1, 14 but are contingent in claims 5, 19.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 9-10, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brule (FR 3029830).

Regarding claim 1, Brule discloses: a powder composition (see powder for sintering of title), the powder composition comprising:
A first fraction comprising PEKK and a second fraction comprising siloxane (see PEKK and silicones in mixtures of pp. 4, ll. 120-126).


Regarding claims 9-10, the composition powders of Brule have a mean diameter (D50) of 50 microns including the siloxane particles which reads on the claimed genus of particle mean diameters.  See MPEP 2144.05 regarding the anticipation and obviousness of similar, approaching and overlapping ranges.

Regarding claim 14, Brule discloses mixtures of PEKK and silicone (a type of siloxane) powders with a mean diameter of 50 microns (see pp. 3, ll. 109-112 and pp. 4, ll. 120-126).
The powders with those diameters are present in mixtures meaning they are intended to be mixed for creating a sinterable powder.  See sintering of pp. 1, ll. 13.

Regarding claim 15, Examiner has interpreted that Brule does not teach that water is added to the mixture and therefore reads on the PEKK and siloxane powders mixing step being performed under dry conditions.  See rejection additionally above under 35 U.S.C. 112(b).

Regarding claim 16, Brule discloses: that the carbon fibers are included in the composition (see pp. 4, ll. 129) and mixing would have been immediately envisaged as a way to combine them together into a powder composition (see crushing step of cited portion which is an equivalent to mixing). 

Claim Rejections - 35 USC § 102 / Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9-10, 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Seargeant (US 2005/0004326).

Regarding claim 1, Seargeant discloses: a powder composition (see title, abs) comprising:

Seargeant discloses individual embodiments with PEKK powders of mean diameters of less than 50 microns ([0021] which discloses increasingly narrow ranges of particle diameters).
In the event that Applicant considers that the claims are not anticipated by the disclosed subject matter, it would have been obvious to select and optimize the particle size/diameter in an overlapping range of the disclosure of Seargeant.
Doing so would have been the optimization of a size of a component which was a result effective variable with the toughness and costs (see abs, [0007]), which was desirable in Seargeant.
Therefore, it would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art to modify the size of the particles of Seargeant to arrive at the claimed invention before the effective filing date because doing so would have been the change in size or dimension of a component and would have been a result effective variable with toughness of the composite formed and cost of the composition, which was desirable in Seargeant.

Additionally, since it is unclear whether the particles of both materials must be of a certain diameter or only particles of one species, Examiner has presented a 102/103 for the purposes of compact prosecution should Seargeant/Brule not anticipate the intended invention.

Regarding claims 9-10, the composition powders of Seargeant have a mean diameter (D50) of 50 microns including the siloxane particles which reads on the claimed genus of particle mean diameters.  See MPEP 2144.05 regarding the anticipation and obviousness of similar, approaching and overlapping ranges.

14, the Seargeant reference discloses mixtures of PEKK and silicone (a type of siloxane) powders with a mean diameter of 50 microns, wherein the powders with those diameters are present in mixtures meaning they are intended to be mixed for creating a sinterable powder (see tumble blending of [0028]).

Regarding claim 15, Examiner has interpreted that Seargeant does not teach that water is added to the mixture and therefore reads on the PEKK and siloxane powders mixing step being performed under dry conditions.  See rejection additionally above under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-8, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brule (FR 3029830).

Regarding claim 2, Brule discloses: wherein the composition includes stabilizers which are carbon fiber (see pp. 4, ll. 129).  Brule is silent as to the mass fraction/concentration of the carbon fiber present in the composition.
To optimize the amount of carbon fiber to achieve the desired balance between cost of manufacture and thermal conductivity would have been considered a result-effective-variable to one of ordinary skill in the art before the effective filing date.
See MPEP 2144.05(II)(A) regarding the routine optimization of result-effective-variables before the effective filing date.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05(II)(A).  
Although Brule does not explicitly teach the mass/weight fraction of the carbon fiber, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to have incorporated a mass/weight fraction within the claimed range since one of ordinary skill in the art would appreciate that the weight/mass of carbon fiber is result effective and generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical – see MPEP 2144.05(II)(A).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the mass fraction of the carbon fiber to balance the thermal conductivity and cost of manufacture in the composition of Brule to arrive at the claimed invention before the effective filing date would have been considered a result-effective variable and would have arrived one of ordinary skill in the art at the claimed invention before the effective filing date because the mass or 

Regarding claims 3-4, the combination Brule renders obvious the powder of claim 2.  The manner of operating the powder has little patentable weight in a product claim.
Regarding limitations recited in claim 3 which are directed to specific properties of powder recited in said claim, it is noted that once a composite powder is disclosed to comprise a material selected from the group consisting of PEKK, siloxane and carbon fiber powder with the claimed range of mass fraction as optimized, and therefore is substantially the same as the powder of claim 3 it will, inherently, display recited properties.  See MPEP 2112.
Since the melting temperature of Seargeant was above 250 C (see [0002]-[0004]), it would have been obvious to expose powder in a bed to temperatures above 250 C.
Generally differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical – see MPEP 2144.05(II)(A).
Therefore, it would have been obvious to one of ordinary skill in the art to heat the composition to above 250 C to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the optimization of cure, which was desirable in Brule.
If there are unobvious differences in the object formed by the powder that would get full patentable weight and consideration without demonstration of unobvious results/secondary considerations in a product-by-process claim limitation directed to the object of manufacture and/or the method claim subject to further search and consideration by Examiner.
	
Regarding claims 5-8, although the combination Brule does not explicitly teach the mass/weight fraction of the siloxane, it would have been obvious to someone of ordinary skill in 
Examiner notes that the mass fraction of siloxane is contingent for claim 5 and need not be present at all.

Regarding claim 20, that the siloxane powder is present in a fraction/concentration of between 0.5 and 2.5% of the composition by weight would have been the result of routine optimization by one of ordinary skill in the art as a result-effective variable with the composite object’s properties and manufacturing costs.

Claims 2-8, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seargeant (US 2005/0004326) and further in view of Brule (FR 3029830).

Regarding claim 2, Seargeant does not disclose wherein the composition includes carbon fiber. 
In the same field of endeavor of powder composition design (see title, abs), Brule discloses: wherein the composition includes stabilizers which are carbon fiber (see pp. 4, ll. 129).
Brule is silent as to the mass fraction/concentration of the carbon fiber present in the composition.
To optimize the amount of carbon fiber to achieve the desired balance between cost of manufacture and thermal conductivity would have been considered a result-effective-variable to one of ordinary skill in the art before the effective filing date.

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05(II)(A).  
Although Brule does not explicitly teach the mass/weight fraction of the carbon fiber, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to have incorporated a mass/weight fraction within the claimed range since one of ordinary skill in the art would appreciate that the weight/mass of carbon fiber is result effective and generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical – see MPEP 2144.05(II)(A).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the mass fraction of the carbon fiber to balance the thermal conductivity and cost of manufacture in the composition of Brule and to combine it with the composition of Seargeant to arrive at the claimed invention before the effective filing date would have been considered a result-effective variable and would have arrived one of ordinary skill in the art at the claimed invention before the effective filing date because the mass or concentration change of a known mixture of ingredients in a composition will not support the patentability of that composition, which was desirable in Seargeant.

Regarding claims 3-4, the combination Seargeant/Brule renders obvious the powder of claim 2.  The manner of operating the powder has little patentable weight in a product claim.
Regarding limitations recited in claim 3 which are directed to specific properties of powder recited in said claim, it is noted that once a composite powder is disclosed to comprise a material selected from the group consisting of PEKK, siloxane and carbon fiber powder with the 3 it will, inherently, display recited properties.  See MPEP 2112.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the mass fraction of siloxane as optimized by routine experimentation to the composition of Seargeant to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the optimization of the toughness and cost of manufacture as a result effective variable, which was desirable in Seargeant.
If there are unobvious differences in the object formed by the powder that would get full patentable weight and consideration in a product-by-process claim limitation directed to the object of manufacture and/or the method claim subject to further search and consideration by Examiner.
	
Regarding claims 5-8, although the combination Seargeant/Brule does not explicitly teach the mass/weight fraction of the siloxane, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to have incorporated a mass/weight fraction within the claimed range since one of ordinary skill in the art would appreciate that the weight/mass of siloxane is result effective and generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical – see MPEP 2144.05(II)(A).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the mass fraction of siloxane as optimized by routine experimentation to the composition of Seargeant to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the optimization of the toughness and cost of manufacture as a result effective variable, which was desirable in Seargeant.


Regarding claim 16, Seargeant does not disclose the use of carbon fiber in the composition.
In the same field of endeavor of powder compositions (see title, abs), Brule discloses: that the carbon fibers are included in the composition (see pp. 4, ll. 129) and mixing would have been immediately envisaged as a way to combine them together into a powder composition (see crushing step of cited portion which is an equivalent to mixing). 
To mix the powder materials as in Brule in the formation of the composition of Seargeant would have had the benefit that it allowed for the creation of a homogenous mixture with improved properties, which was desirable in Seargeant.  Doing so was a suitable means to combine the materials and would have been considered an art recognized suitability for an intended purpose.  See MPEP 2144.07 regarding the obviousness of art-recognized suitability for an intended purpose.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the mixing of Brule in the composition of Seargeant to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of uniformity of mixture and associated properties and was an art-recognized suitability for an intended purpose, which was desirable in Seargeant.

Regarding claim 20, that the siloxane powder is present in a fraction/concentration of between 0.5 and 2.5% of the composition by weight would have been the result of routine optimization by one of ordinary skill in the art as a result-effective variable with the composite object’s properties and manufacturing costs.

In order to overcome this rejection, demonstration of unobvious results and/or secondary considerations are commensurate with the scope of the claimed subject matter is required.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brule (FR 3029830) and further in view of Keicher (US 2001/0008230) and Shiraishi (CN 108290347).

Regarding claims 17, Brule dose not disclose wherein the powder is reused from build to build and exposed to temperatures greater than 250 C.
In the same field of endeavor of additive manufacturing with solid powders (see title, abs), Keicher discloses: powder may recirculated and reused between cycles (see [0024]).
To recycle the previously used unfused powder repeatedly as in Keicher in the additive manufacturing methods of Brule had the benefit that it allowed for the decreasing of costs of operation through decreased wasted powders, which was desirable in Brule.
In the same field of endeavor of additive manufacturing as Brule (see title, abs), Shiraishi discloses: a curing temperature range from 50-300 C (see [0118] – the overlapping range renders obvious heating to above 250 C.).
To heat the curing powder bed to above 250 C as in Shiraishi in the method of Brule had the benefit that it allowed for the improved characteristics of the object manufactured ([0006]), which was desirable in Brule.


Regarding claim 19, Examiner has interpreted that the siloxane powder is a contingent limitation because the range includes 0.0 weight/mass percent siloxane.  See MPEP 2111.04 regarding the patentable weight associated with contingent claim limitations and components of mixtures.  Therefore, the composition of Brule/Keicher/Shiraishi is interpreted as rendering obvious the recited composition when there is no siloxane present. 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seargeant (US 2005/0004326) and further in view of Brule (FR 3029830), Keicher (US 2001/0008230) and Shiraishi (CN 108290347).

Regarding claims 17, the combination Seargeant/Brule dose not disclose wherein the powder is reused from build to build and exposed to temperatures greater than 250 C.
In the same field of endeavor of additive manufacturing with solid powders (see title, abs), Keicher discloses: powder may recirculated and reused between cycles (see [0024]).
To recycle the previously used unfused powder repeatedly as in Keicher in the additive manufacturing methods of Brule had the benefit that it allowed for the decreasing of costs of operation through decreased wasted powders, which was desirable in Seargeant.

To heat the curing powder bed to above 250 C as in Shiraishi in the method of Brule had the benefit that it allowed for the improved characteristics of the object manufactured ([0006]), which was desirable in Seargeant.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the reuse of powder from cycle to cycle/run to run of Keicher and the curing above 250 C of Shiraishi with the additive manufacturing method of Brule to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the decreasing of costs of operation through improved powder efficiency and it allowed for the improved properties of the manufactured object, which were desirable in Seargeant.

Regarding claim 19, Examiner has interpreted that the siloxane powder is a contingent limitation because the range includes 0.0 weight/mass percent siloxane.  See MPEP 2111.04 regarding the patentable weight associated with contingent claim limitations and components of mixtures.  Therefore, the composition of Brule/Keicher/Shiraishi is interpreted as rendering obvious the recited composition when there is no siloxane present. 

CONCLUSION

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743